ACCEPTED
                                                                                      03-13-00852-CR
                                                                                             3971335
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 1/30/2015 4:06:53 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-13-00852-CR

GREGORY LOPEZ                                *          IN THE THIRD
                                                                FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
VS.                                          *          DISTRICT    COURT
                                                            1/30/2015          OF
                                                                      4:06:53 PM
                                                              JEFFREY D. KYLE
STATE OF TEXAS                               *          APPEALS OF  Clerk
                                                                        TEXAS


   FIRST MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

      Appellant was sentenced in Cause Number CR2012-396 in the 207th Judicial

District Court of Comal County, Texas, on October 21, 2013, for the offense of

Continuous Sexual Abuse of a Young Child. Appellant filed a motion for new trial

on November 21, 2013 and subsequently, on December 20, 2013, filed his notice

of appeal. The clerk’s record was filed on May 5, 2014 and the reporter’s record

was filed on June 2, 2014.

      Appellant’s brief was initially due by July 2, 2014. However, Appellant’s

brief was not timely filed and a notice of late brief was sent by this Court on

August 12, 2014. Subsequently, Appellant filed a motion for extension of time,
until September 18, 2014, to file his brief which was granted by this Court.

Subsequently, this court granted Appellant’s second motion for extension to file

his brief and ordered that his brief be filed by November 17, 2014. Again,

Appellant’s brief was not timely filed. As a result, on December 4, 2014, this

Court abated the appeal and remanded this case to the trial court for further

proceedings. Eventually, Appellant’s brief was filed on December 31, 2014.

Currently, Appellee’s brief is due by January 30, 2015.

                                         II.

      During the week of January 5, 2015, counsel for the State prosecuted Ramon

Ascencio in CR2013-403 in a jury trial before the 207th District Court of Comal

County, Texas for the offense of Aggravated Sexual Assault of a Child.           In

addition, counsel for the State has been required to cover regular court dockets

since the conclusion of that trial.

      The State’s counsel has read the entire record and researched the issues

raised in the Appellant’s brief. However, counsel has not completed writing the

Appellee’s brief in this matter and needs additional time to prepare an adequate

response to Appellant’s brief. This is the first extension sought by Appellee.

                                         III.

             WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 30 days, until March 2, 2015, so that an
adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Sammy M. McCrary
                                       Sammy M. McCrary
                                       Chief Felony Prosecutor
                                       SBN: 90001990
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       (830) 221-1300
                                       Fax: (830) 608-2008



                          CERTIFICATE OF SERVICE

      I, Sammy M. McCrary, attorney for the State of Texas, Appellee, hereby

certify that a true and correct copy of this First Motion to Extend Time to File

Appellee’s Brief has been delivered to Appellant GREGORY LOPEZ’s attorney of

record in this matter:

David K. Sergi
david@sergilaw.com
David K. Sergi & Associates, P.C.
P.O. Box 887
San Marcos, TX 78666
Attorney for Appellant on Appeal

By electronically sending it to his above-listed email address through
efile.txcourts.gov, this 30th day of January 2015.


                                              /s/ Sammy M. McCrary
                                              Sammy M. McCrary